Citation Nr: 1423844	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's bilateral hearing loss is related to active service. 

2.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's tinnitus is related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

To the extent the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, further discussion of the VCAA is not required with respect to this claim.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Bilateral Hearing Loss & Tinnitus 

The Veteran maintains that he experienced acoustic trauma during active service when he served as lanyard puller with the 92nd Howitzer Battalion. The Veteran asserts that he did not receive any ear protection to wear while he performed his duties during service. 

The Veteran's DD Form 214 reflects that he served in an artillery unit in service. Therefore, his service information supports his reports of exposure to noise during service.  

Service treatment records (STRs), including his entrance examination are negative for complaints or treatment of hearing loss.  During the Veteran's August 1963 separation examination, pure tone thresholds indicated no hearing loss - ((American Standards Association (ASA) units are converted to International Standards Organization (ISO) units)):
	




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5
	
During an April 2012 VA audiogram, the Veteran demonstrated hearing loss for VA disability purposes. On examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
35
65
65
LEFT
65
55
75
85
95

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear. The Veteran was diagnosed with mild to severe sensorienural hearing loss in the right ear and moderate to profound mixed hearing loss in the left ear. 

The Veteran was afforded a VA hearing loss examination in December 2012. On examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
35
65
70
LEFT
65
55
75
75
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 72 percent in the left ear. The examiner noted bilateral mild to severe sensorienural hearing loss in the right ear and moderate to profound mixed hearing loss in the left ear. The examiner, who reviewed the claims folder and the Veteran's clinical history, opined the Veteran's hearing loss was not as least as likely caused by or a result of an event in military service. The examiner based her opinion on the fact that STRs indicated hearing within normal limits at entrance and at time of separation from the service. While the examiner noted the Veteran's exposure to noise in service, she stated there is no scientific basis for concluding that in cases where hearing loss is normal at separation,  hearing loss that develops after service is causally related to military service. 

In March 2013, VA received a medical opinion from Dr. L.K. of the ENT Associates of Jackson, P.C. who after examination of the Veteran opined that the Veteran's exposure to Howitzer fire without hearing protection could cause part if not all of his hearing loss that he experiences today. 

The Veteran's own statements have also been considered. The Veteran submitted photographs of his time in service. These photographs show the Veteran putting his fingers in his ears to protect himself as he stands at the back of an active missile. The Veteran's spouse submitted a statement detailing the change and constant worsening of the Veteran's hearing since his return from service. The Veteran's wife supports the Veteran's contention that he suffered from hearing loss but refused to acknowledge and seek treatment for his condition. The Veteran also submitted statements from his children, congratulating him on finally seeking treatment for his hearing loss and obtaining hearing aids. 

After a careful review of the medical and satisfactory lay evidence set forth above, the Board has determined that the Veteran's current hearing loss is related to his active service. As noted above, service records support the Veteran's reports of exposure to noise during active service. The record contains both a positive and negative nexus opinion regarding the etiology of the Veteran's hearing loss putting the evidence in relative equipoise as to the Veteran's hearing loss.  

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

As stated above, the Veteran maintains that he experienced acoustic trauma during active service. He asserts he has had ringing in his ears since service but believed it was part of his hearing loss. He further explains that he was unaware that it was a medical condition called tinnitus until he was examined by VA in December 2012.

The December 2012 examiner, who reviewed the claims folder and the Veteran's clinical history, opined "since no hearing loss was incurred as a result of military service and there is no documentation of tinnitus in the SMRs the Veteran's tinnitus was not as least as likely caused by or a result of an event in military service." The examiner based her opinion on inconsistent statements from the Veteran regarding the onset of his tinnitus. The examiner also noted "tinnitus can be a symptom of middle ear pathology, which is not associated with noise exposure."  

The Veteran's own statements have been considered. Due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service. Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  The negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service put the evidence in relative equipoise as to the Veteran's tinnitus.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


